DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 2 is objected to because of the following informalities:  It reads ‘The device of claim 2’. The examiner believes the it should read ‘The device of claim 1’ and has examined it as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 9, 13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 13 and 16 recite the limitation "the nanosatellite" in the third line of each claim, respectively.  There is insufficient antecedent basis for this limitation in the claims. The examiner treated “the nanosatellite” as “the satellite”, as introduced in independent claims 1, 11 and 15, and examined the claims within that scope. Appropriate clarification/correction is required. 
	Claims 17 and 18 are rejected due to their dependency on claim 16. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al. (US 2018/0306530 A1) (hereinafter Francis).

	Regarding claim 1, Francis discloses a device comprising: a satellite (140g, fig. 6E); a plurality of fins (100-o-i, 100-o-j, 100-o-k, 100-o-o, fig. 6E) (based on 100-o, fig. 6A) mechanically coupled to the satellite (via clamp 610, fig. 6E), wherein the plurality of fins are comprised of a material configured to absorb and emit energy, (111-o-2thermally conductive layers, fig. 6E)

(§ [0114] … The high thermal conductivity that may be involved with dissipating heat away from a heat source may also be better achieved through multiple thermally conductive layers 111-o, such as with thin layers of pyrolytic graphite sheet (PGS, e.g., k>1,000 W/m-K).)

 and wherein the plurality of fins are configured to be in a stowed position or a deployed position depending on the temperature of the satellite (figs. 6D and 6E, stowed and deployed) 

(§ [0115] … The result may provide for device 100-o that may deploy when the spacecraft may be hot and may need greater radiator surface area but may stow when the spacecraft may be cooler and may need to reduce its radiator surface area.)

	Regarding claim 2, the device of claim 1, is further disclosed by Francis, wherein the plurality of fins are coated with a surface material having an absorptivity to emissivity ratio of less than one. 

(§ [0114] some embodiments, the multiple thermally conductive layers 111-o may be encapsulated inside of an envelope with a high emissivity and low absorptivity surface.)

(§ [0131] The one or more coatings may include at least a high emissivity coating or a low absorption coating, for example. In some embodiments, the coating(s)may include a silver (Ag)-coated Teflon, though other space-rated materials with high emissivity and/or low absorptivity may be utilized.)

(Examiners note: According to an excerpt from the Publication, Solar Absorptance and Thermal Emittance of Some Common Spacecraft Thermal Control Coatings, shown below. The absorptivity to emissivity ratio of Silvered Teflon ranges from 0.11 – 0.10 depending on the thickness of Silver used; charted 2 – 10 mm.)  

    PNG
    media_image1.png
    469
    431
    media_image1.png
    Greyscale


	Regarding claim 3, the device of claim 2 is disclosed by Francis, wherein the plurality of fins (100-o-i, 100-o-j, 100-o-k, 100-o-o, fig. 6E) (based on 100-o, fig. 6A) are mechanically coupled (via 610: clamp, fig. 6E) to the outside and bottom of the satellite (as depicted in fig. 6E). 

	Furthermore, the device of Francis is capable of deploying so that the plurality of fins face the Earth in orbit, the orbit and positioning of the satellite are a function of use well known in the art of satellites and not a critical, inventive element to this claim.

	Regarding claim 4, the device of claim 3 is further disclosed by Francis, wherein the plurality of fins are configured to maximize the surface area of the satellite 

(§ [0116] FIG. 6C shows a system 600-a in accordance with various embodiments…In particular, one or more thermally conductive layers 111-o-i may be called out. During operation, the thermally conductive layers 111-o-i, such as PGS sheets, may conduct heat 620 along its plane away from the spacecraft… This may allow the composite battens (see 112-o-1, 112-o-2 of FIG. 6B, for example) to be optimized for the ideal bend radius to expose the most amount of radiator surface area independently from the need for high thermal conductivity.)

	Regarding claim 5, the device of claim 4 is further disclosed by Francis, wherein the plurality of fins are coupled to the satellite at an angle relative to incoming radiation. (Fig. 6E discloses the fins (100: panels) coupled at an angle relative to incoming radiation. 

(§ [0120] The one or more high strain composite component 112-o-k may be configured as a batten as those utilized with respect to FIGS. 6A-6G…Anisotropic carbon fiber composite layup through layers such as that may result in a CTE mismatch between inner and outer surfaces of the support structure. Applying heat to the component 112-o-k, configured as a batten for example, may result in deflection of the devices, such as devices 100-o, through changes by roughly 50°, for example; other deflection angles may be achieved.)

	Regarding claim 6, the device of claim 5 is further disclosed by Francis, wherein the plurality of fins are configured to be adjusted and controlled. 

(The fins are adjusted and controlled through thermal activation. See § [0120] The one or more high strain composite component 112-o-k may be configured as a batten as those utilized with respect to FIGS. 6A-6G; Component 112-o-k may address passive variable heat rejection issues through the use of a thermally activated, fiber composite structures that provide temperature-dependent deflection.)

	Regarding claim 7, the device of claim 2 is further disclosed by Francis, wherein the plurality of fins are configured to be tilted to maximize either direct sunlight, no direct sunlight, and any margin in between. (fig. 6E, depicts the fins being configured in this manner) 

(The amount of sunlight is partially controlled through deflection angles, see § [0120] The one or more high strain composite component 112-o-k may be configured as a batten as those utilized with respect to FIGS. 6A-6G…Anisotropic carbon fiber composite layup through layers such as that may result in a CTE mismatch between inner and outer surfaces of the support structure. Applying heat to the component 112-o-k, configured as a batten for example, may result in deflection of the devices, such as devices 100-o, through changes by roughly 50°, for example; other deflection angles may be achieved.) 

	Regarding claim 8, the device of claim 2 is further disclosed by Francis, wherein the plurality of fins is configured to move both independently and all together. 

(Examiners note: The ‘passive deployment’ of the fins is initiated by temperature changes as cited above and disclosed in § [0004]: The one or more high strain composite components include an asymmetric composite laminate configured to change shape when a change in temperature occurs. 
This passivity, or dependence on temperature ensures movement of the fins can occur both independently and together.)
 
	Regarding claim 9, the device of claim 2 is further disclosed by Francis, wherein a deployment mechanism is used to deploy the plurality of fins, and wherein the deployment mechanism comprises a thermally sensitive shape 5alloy, such that when the thermal loading of the satellite is high, the fins are fully deployed, when the thermal loading is low, the fins are stowed. (fig. 6D and 6E, fully stowed and fully deployed)

(§ [0115] In some embodiments, the more isolated strained region in the stowed structure of the strain components 112-o-1, 112-o-2 may be tailored with an asymmetric thermally active composite laminate to obtain variable performance heat dissipation. This may be achieved by designing a laminate architecture that may curve at warmer temperatures and straightens at cooler temperatures. The result may provide for device 100-o that may deploy when the spacecraft may be hot and may need greater radiator surface area but may stow when the spacecraft may be cooler and may need to reduce its radiator surface area.)

	Regarding claim 10, the device of claim 2 is further disclosed by Francis, wherein the satellite is a Nanosatellite. (140g: heat source, such as a CubeSat, fig. 6E)

(§ [0056] Passively deployable thermal management devices, systems, and methods are provided in accordance with various embodiments. Some embodiments, for example, include passively deployable radiator devices, systems, and methods. Some embodiments may provide one or more compact, lightweight, efficient, and/or low-cost deployable radiators, which may be applicable to different satellite systems such as CubeSat and SmallSat.) 

(Nasa.gov defines CubeSats as a class of nanosatellites that use a standard size and form factor.)

(§ [0118] System 600-b may provide an example where passively deployable radiator devices such as 100-o-i, 100-o-j, and/or 100-o-k may be retrofitted onto the side of an existing system, such as a CubeSat bus as heat source 140-g, when an increase in heat dissipation may be needed without the need to re-configure the bus or to accommodate internal volume for the radiator.)

	Regarding claim 11, a method for cooling a satellite system is disclosed by Francis, comprising: configuring a plurality of fins (100-o-i, 100-o-j, 100-o-k: passively deployable radiator devices, fig. 6D, fig. 6E) to absorb and emit radiation, wherein the ratio of absorptivity/emissivity is less than one; 

(§ [0114] some embodiments, the multiple thermally conductive layers 111-o may be encapsulated inside of an envelope with a high emissivity and low absorptivity surface.)

(§ [0131] The one or more coatings may include at least a high emissivity coating or a low absorption coating, for example. In some embodiments, the coating(s)may include a silver (Ag)-coated Teflon, though other space-rated materials with high emissivity and/or low absorptivity may be utilized.)

(Examiners note: According to an excerpt from the Publication, Solar Absorptance and Thermal Emittance of Some Common Spacecraft Thermal Control Coatings, shown with claim 2. The absorptivity to emissivity ratio of Silvered Teflon ranges from 0.11 – 0.10 depending on the thickness of Silver used; charted 2mm – 10 mm.)  
mechanically coupling the plurality of fins to the outside surface of a satellite (via 610: clamp, fig. 6E), wherein the angle of the plurality of fins can be adjusted and controlled such that they can be stowed against the surface of the satellite or deployed; deploying the fins as necessary to expel heat from the satellite. (fig. 6D and 6E, stowed and deployed)

 (§ [0114]: In some embodiments, device 100-o-1 may utilize high strain composites for strain energy components 112-o-1, 112-o-2 that may be fabricated curved (i.e.: in the deployed configuration) and are stowed (i.e., strained) to a flat configuration; this may allow for device 100-o-1 to be stowed flat on a side of heat source, such as a satellite (e.g., a side of a CubeSat).)

	Regarding claim 12, the method of claim 11, is further disclosed by Francis, comprising the step of applying a surface coating to the plurality of fins, wherein the surface coating has a high absorptivity to emissivity ratio. 

(§ [0117] Device 100-o-j (and device 100-o-i and 100-o-j) may be examples of device 100 of FIG. 1A, device 100-a of FIG. 1B, device 100-o of FIG. 6A, and/or device 100-o-1 of FIG. 6B.)

(§ [0121] Turning now to FIG. 7, a variety of configurations of thermally conductive layers for passively deployable radiator devices are provided in accordance with various embodiments. These configurations may generally show the use of encapsulants, envelopes, adhesives, or other bonding elements, and/or coatings in accordance with various embodiments. These configurations may be generally applicable to the devices 100 with thermally conductive layers 111 of FIG. 1A, FIG. 1B, FIG. 1C, FIG. 1D, and/or FIG. 1E, for example.) 

(§ [0132] Some embodiments may be configured to control turndown ratio with respect to outer layer 730. For example, an aluminized Kapton film as an outer surface coating and/or a black paint coating on the inner surfaces may be utilized in some embodiments.) 

(Examiners note: According to the Publication, Solar Absorptance and Thermal Emittance of Some Common Spacecraft Thermal Control Coatings, attached. The absorptivity to emissivity ratio of aluminized Kapton falls between 0.53 – 0.95 varying with increasing thicknesses of 0.08mm – 5 mm. Furthermore the black paint ratio falls between 1.0 – 1.09, depending on the brand. Anything close to or greater than one is considered high range.)

	Regarding claim 13, the method of claim 12, is further disclosed by Francis, comprising the step of using a fin deployment mechanism made of a thermally sensitive shape alloy coupled to the satellite such that when the thermal loading of the satellite is high, the fins are configured to be fully deployed, and when the thermal loading is low, the fins are configured to be stowed. 

(§ [0115] In some embodiments, the more isolated strained region in the stowed structure of the strain components 112-o-1, 112-o-2 may be tailored with an asymmetric thermally active composite laminate to obtain variable performance heat dissipation. This may be achieved by designing a laminate architecture that may curve at warmer temperatures and straightens at cooler temperatures. The result may provide for device 100-o that may deploy when the spacecraft may be hot and may need greater radiator surface area but may stow when the spacecraft may be cooler and may need to reduce its radiator surface area.)

	Regarding claim 15, a method for maintaining the temperature of a satellite is disclosed by Francis, comprising: mechanically coupling (via 610: clamp, fig. 6E) a plurality of radiative fins (multiple 100-o, fig. 6E) to the outside of a satellite (140g, fig. 6E), wherein the plurality of radiative fins is coated with a surface coating 

(§ [0117] Device 100-o-j (and device 100-o-i and 100-o-j) may be examples of device 100 of FIG. 1A, device 100-a of FIG. 1B, device 100-o of FIG. 6A, and/or device 100-o-1 of FIG. 6B.)

(§ [0121] Turning now to FIG. 7, a variety of configurations of thermally conductive layers for passively deployable radiator devices are provided in accordance with various embodiments. These configurations may generally show the use of encapsulants, envelopes, adhesives, or other bonding elements, and/or coatings in accordance with various embodiments. These configurations may be generally applicable to the devices 100 with thermally conductive layers 111 of FIG. 1A, FIG. 1B, FIG. 1C, FIG. 1D, and/or FIG. 1E, for example.)
 
(§ [0131] The one or more coatings may include at least a high emissivity coating or a low absorption coating, for example. In some embodiments, the coating(s) may include a silver (Ag)-coated Teflon, though other space-rated materials with high emissivity and/or low absorptivity may be utilized.)

(Examiners note: According to an excerpt from the Publication, Solar Absorptance and Thermal Emittance of Some Common Spacecraft Thermal Control Coatings, shown in claim 2. The absorptivity to emissivity ratio of Silvered Teflon ranges from 0.11 – 0.10 depending on a thickness of Silver used from 2–10 mm.) 

configured to maximize emitted energy from the satellite; adjusting the angle of the plurality of radiative fins as needed to maintain the temperature of the satellite relative to incoming radiation. (figs. 6D and 6E depict this)

(§ [0120] The one or more high strain composite component 112-o-k may be configured as a batten as those utilized with respect to FIGS. 6A-6G…Anisotropic carbon fiber composite layup through layers such as that may result in a CTE mismatch between inner and outer surfaces of the support structure. Applying heat to the component 112-o-k, configured as a batten for example, may result in deflection of the devices, such as devices 100-o, through changes by roughly 50°, for example; other deflection angles may be achieved.)

	Regarding claim 16, the method of claim 15, is further disclosed by Francis comprising the step of coupling the plurality of radiative fins to the satellite in such a way as to maximize the surface area of the satellite. 

(§ [0116] In particular, one or more thermally conductive layers 111-o-i may be called out. During operation, the thermally conductive layers 111-o-i, such as PGS sheets, may conduct heat 620 along its plane away from the spacecraft… the conductivity of the PGS material 111-o-i may generally far exceed any that can be achieved in a high strain composite. This may allow the composite battens (see 112-o-1, 112-o-2 of FIG. 6B, for example) to be optimized for the ideal bend radius to expose the most amount of radiator surface area independently from the need for high thermal conductivity.)

	Regarding claim 17, the method of claim 16, is further disclosed by Francis, comprising the step of configuring the plurality of radiative fins to be in a stowed position and a deployed position as needed to maintain the temperature. (figs. 6D and 6E, stowed and deployed state)

(§ [0115] … The result may provide for device 100-o that may deploy when the spacecraft may be hot and may need greater radiator surface area but may stow when the spacecraft may be cooler and may need to reduce its radiator surface area.)

	Regarding claim 18, the method of claim 17, is further disclosed by Francis, comprising the step of using a deployment mechanism made of a thermally sensitive shape alloy, configured to deploy the plurality of radiative fins when the thermal loading of the satellite is high, and configured to stow the plurality of radiative fins when the thermal loading of the satellite is low. 

(§ [0115] In some embodiments, the more isolated strained region in the stowed structure of the strain components 112-o-1, 112-o-2 may be tailored with an asymmetric thermally active composite laminate to obtain variable performance heat dissipation. This may be achieved by designing a laminate architecture that may curve at warmer temperatures and straightens at cooler temperatures.)


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Francis as applied to claim 11 above, and further in view of Stern et al. (US 5,344,496) (hereinafter Stern).

	Regarding claim 14, the method of claim 11, is further disclosed by Francis comprising the step of coating the surface of the plurality of fins with a coating, and describes in § [0131] (above, claim 11) that the coating(s)may include a silver (Ag)-coated Teflon or other space-rated materials with high emissivity and/or low absorptivity. 
	Although Francis is silent about using aluminized Teflon, Stern teaches a surface coating for a radiator fin used in his solar cell array, in which he uses Aluminized Teflon or Silvered Teflon. In his detailed description of his invention, Stern comprises a list of coatings to be used on a reflective surface of the fin. 

(Stern, col. 4, line 46-50: A reflective surface comprising a metallized film as aluminized Mylar, silvered Mylar, aluminized Teflon, aluminized Kapton, silvered Kapton, or silvered Teflon can be bonded onto the reflective surface of the mirror element.) 

	It would have been obvious for a person ordinarily skilled in the art, at the time of filing, to have used aluminized Teflon or silvered Teflon to achieve the absorptivity to emissivity range desired on the satellite fin/panel. Furthermore, the chart cited in claim 12 shows the absorptivity to emissivity ratio ranges of aluminized Teflon and silvered Teflon to fall between 0.12 – 0.16 and 0.09 – 0.11 respectively, making it a matter of design choice by a person ordinarily skilled in the art from a publicly available list of well-known space-approved coatings.  


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKinnon et al. (US 2007/0221787) teaches a satellite having at least one deployable thermal radiator that may be repositioned.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642